Citation Nr: 0021816	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for leg disabilities, to 
include jungle rot, nerve and artery damage, blood poisoning, 
infections and cellulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from March 1942 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  


FINDING OF FACT

There is no medical evidence relating any currently diagnosed 
leg disability to the veteran's period of active service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
leg disabilities, to include jungle rot, nerve and artery 
damage, blood poisoning, infections and cellulitis, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for leg disabilities, variously claimed as include 
jungle rot, nerve and artery damage, blood poisoning, 
infections and cellulitis.  In substance, the veteran 
maintains that his current leg disabilities are related to a 
skin disorder which manifested on his lower leg during 
service.  The veteran is currently service connected for a 
skin disorder (eczematous dermatitis, rated 0 percent since 
separation from service) on his left forearm   He does not 
contend that his current leg disabilities are in any way 
related to this service-connected skin disorder.  

The threshold question that must be addressed is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  In the absence 
of evidence of a well-grounded claim, there is no duty to 
assist the veteran in developing the facts pertinent to his 
claim, and his claim must be denied.  Epps v. Gober, 126 F.3d 
1464, 1467-1468 (Fed. Cir. 1997).  

To establish well-grounded claim for service connection, the 
record must include lay or medical evidence, whichever is 
appropriate in the particular case, demonstrating: (1) that a 
disease or injury was incurred or aggravated during active 
service, (2) medical evidence showing that the claimant 
currently has a disability, and (3) that a nexus exists 
between that disability and the in-service injury or disease.  
Id.  Where certain diseases are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where evidence, 
regardless of its date, shows that a claimant had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is inapplicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

During a June 2000 Travel Board hearing conducted by the 
undersigned in Milwaukee, Wisconsin, the veteran testified 
that he was hospitalized and treated for an infection of his 
lower legs, feet and ankles during his service overseas.  
Specifically, he stated that he was treated with silver 
nitrate and Gentian Violet to prevent the infection from 
spreading.  The veteran could not recall the exact diagnosis 
and he reported being in the hospital for several weeks.  The 
veteran also indicated that he was treated on an outpatient 
basis for years with silver nitrate and Gentian Violet.  
After service, the veteran continued to experience difficulty 
with his legs and first sought treatment in the 1970's.  The 
veteran maintains that his current difficulties with his 
lower legs are the result of jungle rot experienced during 
service.  The veteran's service medical records does not 
confirm that he was treated for or diagnosed with jungle rot 
or any other chronic disorder during service.

Service medical records show that the veteran was treated for 
impetigo of the axillae on a number of clinical outpatient 
visits between June 11 and July 4, 1945.  It was indicated 
that the veteran's symptoms were treated with alcohol and 
Gentian Violet.  The skin disorder was resolved at the time 
of the veteran's discharge from service, as a discharge 
examination conducted in October 1945 is negative for any 
type of skin disorder or disorder involving the veteran's 
legs.  Significantly, the discharge examination report 
contains a list of "significant diseases, wounds and 
injuries," including a fractured left clavicle, influenza 
and Vincent's disease in the mouth and throat.  A skin 
disorder or any disorder of the legs was not listed.  The 
veteran's service medical records are entirely negative for 
complaints of or treatment for jungle rot, nerve and artery 
damage, blood poisoning, infections or cellulitis.  

After service, the veteran was afforded a VA examination in 
December 1946.  The examination report reflects that he had a 
patch of scaly dermatitis on the dorsal surface of the upper 
third of his left forearm, but no other abnormalities of the 
skin or lower legs were noted.   

The earliest references to a skin disorder on the leg are 
private treatment records from John J. Sevenants, M.D. dated 
February 1972 to January 1978.  These records show that in 
February 1972, the veteran was treated for localized, non-
pruritic lesions of the left leg of one year's duration.  In 
April 1977, Dr. Sevenants diagnosed the veteran with stasis 
dermatitis of the left calf.  

The next relevant treatment record is a May 1984 VA 
examination report.  In addition to reporting experiencing 
after effects of malaria, the veteran presented with 
complaints of leg lesions.  Specifically, he advised the 
examiner that he had suffered from dermatitis on his legs for 
the previous forty some odd years.  He indicated that the 
disorder first manifested when he was in service in the South 
Pacific theater and had continued through the date of the 
examination.  He reported using various medications with 
partial relief.  Physical examination revealed irregular, 
erythematous plaques on the lateral, lower left leg and 
smaller plaques on the right leg also erythematous with some 
scaling and a tendency to fissuring.  Pitted edema, Grade II 
of the legs was noted.  The diagnosis was stasis dermatitis, 
eczema.   

In a July 1996 statement, the veteran informed the RO that he 
was treated for "jungle rot" in service and had difficulty 
with infections for many years.  The veteran also indicated 
that his doctor told him that he had nerve and artery damage 
as well as blood poisoning and cellulitis.  The RO requested 
the veteran to provide documentation showing that he had 
received treatment for jungle rot, but the record does not 
show that the veteran submitted such evidence.  

VA outpatient treatment records dated May 1984 to March 1996 
show that the veteran was treated for a skin rash on the legs 
associated with edema, violaceous, and erythmetic patches 
with some scaling.  The veteran reported having this disorder 
for approximately 40 years.  He received periodic treatment 
for stasis dermatitis and eczema of the legs through March 
1996.  

The veteran was hospitalized from March to April 1987 at 
Appalachian Regional Hospital.  Upon admission, the veteran 
reported having "foot rot/jungle rot" in the Army.  In 
pertinent part, he was diagnosed with cellulitis of the left 
leg and severe cellulitis of the second toe.

Outpatient treatment records from the Krohn Clinic, Ltd. 
dated April 1992 to June 1996 show that the veteran was 
treated for a probable infected foot in August 1985.  The 
veteran presented with complaints of his left leg being 
swollen, red and painful.  A later August 1985 record shows 
that the veteran was diagnosed with probable gout and there 
was evidence of deficient peripheral vascular circulation 
swelling of his left leg.  In May 1996, the veteran was 
treated for pain and swelling in the right calf.  He was 
diagnosed with cellulitis of the right lower leg.  Results of 
a Doppler venous ultrasound study revealed no evidence of 
deep venous thrombosis.  The veteran continued to receive 
treatment for cellulitis throughout May 1996; the last entry 
of record shows that the cellulitis of the right calf had 
resolved.  

Inpatient treatment records from Lutheran Hospital dated in 
August 1995 and inpatient treatment records from Black River 
Memorial Hospital dated in August 1996 show that the veteran 
was treated for cellulitis.  In August 1995, the veteran was 
shown to have cellulitis of the left leg and he reported a 
history of "jungle rot" of the left leg.  Physical 
examination revealed excrescence of skin on the medial aspect 
of the heel at the claimed site of previous jungle rot.  The 
physician opined that the break in the skin at the site of 
the previous jungle rot was the most likely site of entry for 
a pathogen.  In August 1996, the veteran was treated for 
cellulitis of the right leg.  

The veteran was afforded three VA examinations from November 
1996 to May 1998.  In November 1996, he gave a history of an 
extensive eczematoid weepy rash which manifested in service 
in approximately 1942 and a history of ongoing treatment for 
the rash and for inflammation of his legs.  His primary 
complaints in November 1996 were flu symptoms and swelling 
and redness of the legs.  The diagnosis was nummular 
dermatitis, healed and residual hyperpigmentation and 
scarring.  The examiner opined that although the original 
skin condition was not currently active, it was not clear 
from the veteran's history if there was a relationship 
between the nummular eczema and the development of cellulitis 
and phlebitis.  The examiner noted that the veteran's lower 
extremity edema and stasis dermatitis began many years before 
the first episode of acute inflammation, which had occurred 
within the previous 5 years.  Further, the examiner stated 
that the veteran's lower extremity edema could be related to 
prior renal disease, hypertension or non-steroid anti-
inflammatory (NSAID) medication.  Accordingly, the examiner 
indicated that no opinion could be given as to whether the 
recurrent lower extremity inflammation and related rash was a 
new problem or related to the original skin diagnosis.  

In April 1997, a VA examiner diagnosed the veteran with a 
history of recurrent cellulitis with changes of stasis 
secondary to peripheral vascular disease and venous changes 
evidenced by varicosities.  The VA examiner indicated that 
the veteran's recurrent cellulitis could be secondary to 
various causes including lack of general circulation in the 
lower extremities, traumatic introduction through the 
veteran's own microflora due to manipulating ingrown toenails 
or scratches or abrasions, and tinea pedis.  The examiner 
also noted that cellulitis caused by poor circulation with 
stasis changes was common among the elderly population and 
that each episode of cellulitis resulted in a scarring of the 
lymphatics which predisposed an individual to recurrent 
cellulitis.  The examiner opined that she was unable to say 
whether the veteran's cellulitis was related to jungle rot or 
impetigo.  

During a May 1998 VA examination, based on a history of 
persistent left lower extremity sore since service and 
physical examination, the VA examiner indicated that there 
was no evidence of an eczematous process or impetigo.  The 
examiner opined that the veteran had suffered recurrent bouts 
of cellulitis and may have underlying recurrent lymphangitis.  
It was also noted that positive findings of potassium 
hydroxide from the toe webs and left foot could indicate 
tinea pedis, which could be the portal of entry for the 
veteran's recurrent infections.  The examiner opined that the 
veteran's recurrent infections were unrelated to the original 
diagnosis of eczema and impetigo.  

At the request of the RO, in April 1999 the veteran's claims 
file was reviewed by a dermatologist and a vascular 
specialist for an opinion regarding the relationship between 
the veteran's lower extremity cellulitis and his in-service 
impetigo.  The VA physicians provided the following opinion:

The patient contends that he had an 
extensive eczematous rash in 1942 while 
in the jungles of the South Pacific.  
Medical records only document impetigo in 
June/July 1945.  This had cleared by his 
October 1945 discharge exam.  Although 
the patient reports chronic problems, his 
next documented encounter was 33 years 
later in 1972 when he was seen for a one 
year history of left leg lesions 
diagnosed as stasis dermatitis and 
eczema.  From the mid-1980's on, the 
patient has had recurrent episodes of 
cellulitis and stasis dermatitis.

It is our opinion that his current 
problem is unrelated to impetigo in the 
service.  Impetigo should be curable and 
is not a chronic, recurrent condition.  
There is no evidence that the patient 
developed a chronic problem until the 
1980's.  His history is indicative of 
venous stasis, which is chronic and is 
associated with recurrent cellulitis and 
ulcers.  This would be unrelated to his 
single episode with resolution of 
impetigo.

In short, the evidence does not show that the veteran was 
treated for any leg disability during service, whether 
described as jungle rot, nerve and artery damage, blood 
poisoning, infections, cellulitis or otherwise.  Service 
records show that he was treated for an acute episode of 
impetigo, which resolved by the time of his separation.  
There is no medical evidence of record linking any of the 
veteran's currently diagnosed leg disabilities to his period 
of service.  Rather, there is considerable medical evidence, 
including a recent opinion by two VA physicians, indicating 
that the veteran's currently diagnosed cellulitis is 
unrelated to any in-service skin disorder.  

The Board recognizes the veteran believes that his current 
leg disabilities are related to a skin problems in service 
and does not doubt that he was treated for a leg infection as 
he has recalled.  As a lay person, however, he is not 
competent to offer an opinion that requires medical 
expertise, such as the underlying cause of his current 
cellulitis or whether it may be linked to the history of 
symptoms he has recalled.  Brewer v. West, 11 Vet. App. 228, 
234 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, in the absence of a current disability 
and an opinion linking a current disability to service, the 
veteran's claim must be denied as not well grounded.  

Additionally, although the record shows that the veteran has 
sought treatment for his legs for various disorders, 
including dermatitis, eczema and cellulitis since his 
discharge from service, there is no evidence of continuity of 
symptomatology of a chronic condition shown during service or 
a medical nexus between his present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-498.  
Therefore, the veteran has also not met the well-grounded 
claim requirements pursuant to the chronicity provisions of 
38 C.F.R. § 3.303(b).  In any event, the RO has afforded the 
veteran considerable medical assistance in an unsuccessful 
effort to link his current leg problems to service.  

In conclusion, the Board acknowledges that in a February 1998 
VA Form 21-4138 (Statement In Support Of Claim) and a March 
1998 NA Form 13055 (Request For Information Needed To 
Reconstruct Medical Data), the veteran submitted information 
regarding treatment that he received for jungle rot and a 
skin infection in field hospitalizations in the Philippines 
in 1944 and 1945, and he requested the RO to conduct a search 
for these records.  His medical records were again reviewed 
but it does not appear that a further search for any missing 
records was initiated.  Given the other available service 
medical records and separation examination, which do not 
document a chronic leg disability during service, and the 
absence of nexus evidence between a current disability and 
service, the absence of such documentation is not of 
controlling significance in this case.  

The Board is also unaware of the existence of any other 
evidence that would well ground the veteran's claim, but he 
may request that the RO reopen his claim for service 
connection if he obtains evidence such as a letter from his 
doctor relating a current leg problem to service.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per 
curiam).

ORDER

Entitlement to service connection for leg disabilities, to 
include jungle rot, nerve and artery damage, blood poisoning 
infections and cellulitis, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

